DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 17/038,664 filed 09/30/2020 by Hideyo Morita, Yuji Uehara, and Koki Kawamura.
Claims 1-8 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORISAKU (US 2015/0318585 A1) in view of TAKAHASHI (WO 2017/064978 A1).
With respect to claim 1.  MORISAKU teaches a battery module 50 that includes a battery holder 60, rectangular batteries 51, and a heat transfer plate 70 arranged between adjacent batteries (paragraph 0023).  The battery holder includes at least an accommodation space S which holds the batteries 51 (paragraph 0024).  The holder 60 then includes at least the covering portion 63 in the shape of a flat plate (paragraph 0024 and Figure 4).  Then seen in Figures 5-6 the batteries 51 are sandwiched between the holder 60 and the heat transfer plate 70.  
MORISAKU does not explicitly teach the material for either the battery holder 60 or the heat transfer plate 70.  
TAKAHASHI teaches a battery module 10 provided with a plurality of battery cells 20, and a plurality of heat-transfer plates 30 (abstract).  The battery module 10 holds a plurality of cells 20, a plurality of heat transfer plates 30 attached to each of the cells 20, and a plurality of cell holders 40 (page 2 lines 21-23).  The heat transfer plates 30 is an element for radiating heat from the battery cells, and may be made of aluminum (page 2 lines 41-43).  The cell holder 40 holds the corresponding battery cell 20 so that the main surface of the battery cell is exposed in order to bring the main body portion 31 of the heat transfer plate into contact with the main surface of the battery cell 20 (page 3 lines 16-19).  The material for the cell holder may be a resin (page 3 lines 18-19).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to form the holder of MORISAKU of a resin material as taught by TAKAHASHI, and similarly the heat transfer plate of MORISAKU be formed of aluminum as taught by TAKAHASHI as this is a simple combination of known prior art elements in order to achieve predictable results, as both MORISAKU and TAKAHSHI teaches similar battery module structures with cell holders and heat transfer plates, and therefore the use of these materials for the battery module would have been predictable at the time the invention was filed.  
With respect to claim 3.  MORISAKU teaches as seen in Figure 6, at least a protrusion part that does not overlap the holder 60.  See the annotated Figure 6 below.

    PNG
    media_image1.png
    648
    723
    media_image1.png
    Greyscale


With respect to claim 4.  MORISAKU teaches as seen in Figures 5 and 6 adjacent edges of the heat transfer plate contact each other (see also paragraph 0028).  Therefore the adjacent heat transfer plates 70 are connected through the joined portion 72.  
With respect to claim 5.  MORISAKU teaches as seen in Figures 5 and 6, the joined portion 72 contact the portions of the heat transfer plates 70 directly.  
With respect to claim 7.  MORISAKU teaches the cell holder includes the accommodating portion S, and includes at least side plates parts that covers the flat cell in a direction perpendicular to the stacking direction (Figures 3-4 and paragraph 0024).  Further there is a part in which the heat transfer plate 70 is positioned (figures 4-5).  
With respect to claim 8.  MORISAKU teaches a battery pack 30 which includes a case C (paragraph 0018).  The case includes a weight body 33 and a frame 41 (paragraph 0019).  As seen in Figure 2 is included at least an opening facing the terminal electrodes of the cells formed in the frame.  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORISAKU (US 2015/0318585 A1) in view of TAKAHASHI (WO 2017/064978 A1) as applied to claim 5 above, and further in view of KOETTING (US 2019/0165345 A1).
Claim 6 is dependent upon claim 5, which is rejected above under 35 U.S.C. 103 in view of MORISAKU and TAKAHASHI.  MORISAKU does not explicitly teach where the protrusion part includes a first, second and third part as claimed, where the third part is connected to the second part and the first part of another protrusion part adjacent in the stacking direction.  
KOETTING teaches a battery module having a battery cell assembly that includes a growth plate (abstract).  There is included cell frames configured to be coupled together to hold the battery cell and growth plate (paragraph 0034).  The side member includes a first segment 50, an intermediate segment 52, a second segment 54 and a fin 56 (paragraph 0036).  The fin then functions to facilitate heat transfer (paragraph 0036).  Adjacent cell frames are then coupled together, such that the first segment is received by the second segment of the adjacent frame (paragraph 0046).  Combining these adjacent frames by such a manner is beneficial in order to increase the thermal conductivity path through the fins (paragraph 0048).  
MORISAKU teaches the heat transfer plate 70 includes joined portions 72 that extend in the stacking direction and contact adjacent heat transfer plates (see Figures 5-6).  Therefore at the time the invention was filed one having ordinary skill in the art would have been motivated to include the first, intermediate, and second segments as well as the fin of KOETTING, as KOETTING teaches that such a structure allows for the suitable thermal pathway, therefore this would be a combination of known prior art elements in order to achieve predictable results.  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORISAKU (US 2015/0318585 A1) in view of TAKAHASHI (WO 2017/064978 A1) as applied to claim 1 above, and further in view of KATO (WO 2016/121279 A1).
Claim 2 is dependent upon claim 1, which is rejected above under 35 U.S.C. 103 in view of MORISAKU and TAKAHASHI.  MORISAKU teaches each battery holder includes an accommodating space S that accommodates the rectangular battery 51 (paragraph 0024).  However, MORISAKU does not explicitly teach each of the unit cells further includes a sheet member positioned between the holder 60 and the cell 51.
KATO teaches a battery module comprising a plurality of battery cells, and a double sided tape disposed between mutually adjacent battery cells and fixing the battery cells against one another (abstract).  There is a double sided tape 20 disposed in a region between battery cells adjacent to each other, the double sided tape includes a pair of adhesive surfaces and fixes the battery cells together (page 2 lines 40-41).  The double sided tape has an insulating property (page 2 lines 47-48).  Thus formed is the battery module where the battery cells are in a state that are fixed to each other with the double sided tape (page 2 lines 51-52).  The double sided tape may include a non-adhesive portion 24 (page 3 lines 26-27).  The material of the non-adhesive portion 24 may be a resin such as polyethylene or polypropylene (page 3 lines 40-41).  
At the time the invention was filed one having ordinary skill in the art would have been motivated combine the double sided tape of KATO formed in the space S between the battery holder 60 and the cell 51, as this is a simple combination of known prior art elements in order to achieve predictable results, as KATO teaches a known method of fixing battery cells, and then MORISAKU teaches an area where such batteries are attached in the battery module (MORISAKU paragraph 0024).  Therefore this would be a combination of known prior art elements in order to achieve predictable results of fixing the battery cells to the battery holder.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722